EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with agent Winthrop Childers on 03/18/2022.
The application has been amended as follows: 
In claim 1, line 12, the term - - layer - - has been inserted after the term “polymer material”.
In claim 8, line 1, the term “claim 7” has been changed to - - claim 1 - -.
In claim 12, line 9, the term - - layer - - has been inserted after the term “polymer material”..
In claim 14, line 2, the term “polymeric” has been changed to - - polymer - -.
Claims 7 and 9 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and in accordance with the indication of allowable subject matter in Section 32 of the previous Office action, mailed 10/06/2021, the prior art of record does not teach, suggest, or render obvious a three-dimensional printing system comprising an imaging bar including:
a substrate including an arrangement of light emitting devices; 
a collimation layer overlying the substrate that defines a plurality of collimators that individually align with individual light emitting devices from among the arrangement of light emitting devices, 
the collimation laver is a polymer material laver that defines the collimators, 
the collimators are parabolic openings that extend through the polymer material and have a reflective material lining, 
the parabolic openings define a parabolic inside surface having a length to width ratio of greater than 3:1;
in combination with the other limitations in the claim.

a substrate including a plurality of light emitting devices arranged along an array axis; 
a collimation layer overlying the substrate that defines a plurality of collimators that individually align with the light emitting devices, 
the collimation laver is a polymer material layer that defines the collimators, 
the collimators are parabolic openings that extend through the polymer material and have a reflective material lining;
in combination with the other limitations in the claim.
Jamar (EP226683A1), Zhu (CN104108182), and Sheng (CN208324234), each previously made of record, are the closest prior art of record.
Jamar teaches a 3D printing system comprising a LED array imaging bar on a movement mechanism wherein the exit surface of the imaging bar is less than 10 mm from the build plane (Fig. 1).
Zhu teaches a 3D printing system comprising a LED array imaging bar with an array of paired convex lenses providing collimation and focusing of the LED emission through apertures in a plate (Fig. 1).
Sheng teaches a 3D printing system comprising a LED array imaging bar with an array of collimators with reflective parabolic inside surfaces (Figs. 1-2).  However, Sheng does not teach the collimators are defined in a collimation layer that is a polymer material layer and that the collimators are parabolic openings that extend through the polymer material and have a reflective material lining.  Instead, Sheng’s collimators are defined as parabolic-shaped wings protruding from the LED substrate layer.
None of these references teaches or renders obvious the above combinations of features for claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/             Supervisory Patent Examiner, Art Unit 1745